DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 112(a) is withdrawn in view of the amendments identifying the various moieties recited by the claims which have support in the specification. 

The rejection under section 103 is maintained, below:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 19-21, 32, 43, and 52 remain rejected under 35 U.S.C. 103 as being unpatentable over Luo et al., PNAS, val. 112, no. 41, 28 September 2015 (2015-09-28), pages 12806-12811 (Luo) or Wagner et al., PNAS, val. 111, no. 47, 10 November 2014 (2014-11-10), pages 16820-16825 (Wagner), or WO 2015175357 (WO 357) in view of:
Huang et al., J. Am. Chem. Soc. 2012, 134, 12308−12318 (Huang);

The primary references demonstrate that recited bispecific antibodies were known at the time of the invention.
See Luo:

    PNG
    media_image1.png
    253
    359
    media_image1.png
    Greyscale



See Wagner, using “click chemistry”:

    PNG
    media_image2.png
    277
    453
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    120
    330
    media_image3.png
    Greyscale










See WO 357:

    PNG
    media_image4.png
    229
    674
    media_image4.png
    Greyscale

WO 357 teaches the preferred activating molecules:

    PNG
    media_image5.png
    837
    1274
    media_image5.png
    Greyscale
see page8, for example.

The primary references may fail to teach using antibodies or fragments thereof of Fc fusion proteins with terminal GlcNAc, and fusing these elements together with activating molecules via bioorthogonal or “click chemistry”.  However, it is for that proposition that the examiner joins Huang, which teaches that introducing bioorthogonal crosslinking groups via glycosyl transferase.
See Huang:

    PNG
    media_image6.png
    559
    823
    media_image6.png
    Greyscale





	
	In this way, those of ordinary skill could have applied chemo-enzymatic methods to proteins with terminal GlcNAc groups in the manner required and in a predictable fashion for the purposes of obtaining the recited bispecific antibodies.  Specifically, the primary references teach that recited bispecific antibodies were known at the time of the invention.  Huang is added for the proposition that using glycosyl transferase to include reactive groups to the antibodies was known.  Specifically, Huang teaches that particular known technique of using the recited chemo-enzymatic methods of conjugation were recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique conjugating antibodies, as taught by the primary references, would have yielded predictable results.  Accordingly, using chemo-enzymatic methods to proteins with terminal GlcNAc groups to conjugate antibodies, or fragments thereof, would have been prima facie obvious.

Applicant argues that there is no disclosure in Huang of using the azido-modified glycoforms, or any of the glycoforms, to create bispecific antibodies. At most, Huang provides a suggestion that an azido-tagged glycoform could be further functionalized through orthogonal ligation but fails to provide any details as to the structure of the further functionalization or how it might be used. More specifically, Huang fails to teach or suggest a bispecific antibody made by the method as set forth in claim 1.
However, Applicant’s remarks ignore the fact the Huang is combined with the primary references, which teach bispecific antibodies.  Namely, the primary references teach that recited bispecific antibodies were known at the time of the invention.  Huang is combined for the proposition that the recited chemistry used to conjugate antibodies was known, and at least can be used for other conjugation, such as conjugating other antibodies.  In this manner, the applied references provide a reasonable expectation that the known conjugation chemistry can successfully conjugate antibodies thereby providing a cross-linked antibody.  This is reflected in the rejection, specifically, that Huang teaches that particular known technique of using the recited chemo-enzymatic methods of conjugation were recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to conjugating antibodies, as taught by the primary references, would have yielded the required reasonable expectation of success.  Applicant’s remarks neither address, nor refute, that the chemistry, as taught by Huang, provides a reasonable expectation of success. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KARL J PUTTLITZ/Primary Examiner, Art Unit 1642